
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.26


CALL AGREEMENT


        AGREEMENT, dated as of February 9, 1998, between
Tele-Communications, Inc., a Delaware corporation ("TCI"), John C. Malone
("Malone") and Leslie Malone ("Leslie").

        WHEREAS, TCI desires to have the right to acquire all of the shares of
its Common Stock, $1.00 par value per share, of any series that has voting
rights greater than one vote per share, that are beneficially owned by the other
parties to this Agreement; and

        WHEREAS, each such other party, for himself and his successors
(including his estate upon his death), desires to grant such right to TCI;

        NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

        1.     DEFINITIONS

        1.1   CERTAIN DEFINITIONS

        "Affiliate" means, when used with reference to a specified Person, any
Person that directly or indirectly through one or more intermediaries Controls,
is Controlled by or is under common Control with, such specified Person.

        "Agreement" means this Call Agreement, as the same may be amended or
supplemented from time to time.

        "beneficially own" has the meaning ascribed thereto in Rule 13d-3 under
the Exchange Act, as interpreted by the Securities and Exchange Commission,
provided that a Person shall be deemed to have beneficial ownership of all
securities that such Person has a right to acquire without regard to the 60 day
limitation in such Rule, and except that a Person shall not be deemed a
beneficial owner of, or to own beneficially, any securities as to which such
Person does not, directly or indirectly, have or share investment power within
the meaning of said Rule. The terms beneficially owned, own beneficially and
beneficial owner shall have correlative meanings. For purposes of this
Agreement, neither Malone nor Leslie will be deemed to beneficially own any High
Vote Stock or other security beneficially owned by the other.

        "Board of Directors" means the Board of Directors of the Company, or any
authorized committee thereof.

        "Bona Fide Offer" has the meaning set forth in Section 2.3(b)(i) hereof.

        "Call Period" has the meaning set forth in Section 2.2(b) hereof.

        "Call Right" has the meaning set forth in Section 2.2(a) hereof.

        A "Change of Control" shall have occurred with respect to the Company
if:

        (i)    a merger or consolidation occurs between the Company and any
other Person in which the voting power of all voting securities of the Company
outstanding immediately prior thereto represent (either by remaining outstanding
or being converted into voting securities of the surviving entity) less than 50%
of the voting power of the Company or the surviving entity outstanding
immediately after such merger or consolidation (or if the Company or the
surviving entity after giving effect to such transaction is a subsidiary of the
issuer of securities in such transaction, then the voting power of all voting
securities of the Company outstanding immediately prior to such transaction
represent (by being converted into voting securities of such issuer) less than
50% of the voting power of the issuer outstanding immediately after such merger
or consolidation); or

--------------------------------------------------------------------------------



        (ii)   in any share exchange, extraordinary dividend, acquisition,
disposition or recapitalization (or series of related transactions of such
nature) (other than a merger or consolidation) the holders of voting securities
of the Company immediately prior thereto continue to own beneficially voting
securities representing less than 50% of the voting power of the Company (or any
successor entity) immediately thereafter.

        "Charitable Transferee" means, with respect to either Group, any private
charitable foundation or donor advised fund established by one or more members
of such Group that, in either case, (i) is controlled directly or indirectly
solely by one or more members of such Group, and (ii) meets the requirements
under the Code for such member(s) or Related Parties to deduct donations to such
foundation or donor advised fund.

        "Close of Business" means 5:00 p.m. local time in Denver, Colorado.

        "Closing" has the meaning set forth in Section 4.1(a) hereof.

        "Closing Date" has the meaning set forth in Section 4.1(a) hereof.

        "Closing Date Amount" has the meaning set forth in Section 2.2(d)
hereof.

        "Code" means the Internal Revenue Code of 1986, as amended, and the
rules and regulations from time to time promulgated thereunder.

        "Combined Offered Shares" has the meaning set forth in
Section 2.3(b)(ii) hereof.

        "Commencement Date" has the meaning set forth in Section 2.3(c)(i)
hereof.

        "Common Stock" means the Common Stock, $1.00 par value per share, of the
Company, as constituted on the date of this Agreement, and any capital stock
into which such Common Stock may thereafter be changed (whether as a result of a
recapitalization, reorganization, merger consolidation, share exchange, stock
dividend or other transaction or event). The Common Stock currently is issuable
in series.

        "Company" means Tele-Communications, Inc., a Delaware corporation, and
any successor (by merger, consolidation, sale, transfer, exchange, or otherwise)
to all or substantially all of its business and assets.

        "Company Notice" has the meaning set forth in Section 2.2(b) hereof.

        "Company Price" has the meaning set forth in Section 2.3(b)(ii).

        "Control", as to any Person, means the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise. "Controlled" and
"Controlling" shall have corresponding meanings.

        "Current Market Price" of any security on any day means (i) the last
reported sale price (or, if no sale is reported, the average of the high and low
bid prices) on The Nasdaq Stock Market on such day, or (ii) if the primary
trading market for such security is not The Nasdaq Stock Market, then the
closing sale price regular way on such day (or, in case no such sale takes place
on such day, the reported closing bid price regular way on such day) in each
case on the New York Stock Exchange, or, if such security is not listed or
admitted to trading on such exchange, then on the principal exchange on which
such security is traded, or (iii) if the Current Market Price of such security
on such day is not available pursuant to one of the methods specified above,
then the average of the bid and asked prices for such security on such day as
furnished by any New York Stock Exchange member firm selected from time to time
by the Board of Directors for that purpose.

        "Difference" has the meaning set forth in Section 3.2(b) hereof.

2

--------------------------------------------------------------------------------



        "Disposition" means any sale, assignment, alienation, gift, exchange,
conveyance, transfer, hypothecation or other disposition whatsoever, whether
voluntary or involuntary and whether direct or indirect. The term "dispose"
(whether or not capitalized) shall mean to make a Disposition. Neither the grant
and exercise of voting rights under the Stockholders Agreement nor the grant of
rights by Malone to the Magness Group under Article III of the Stockholders
Agreement shall be a "Disposition".

        "Election Notice" has the meaning set forth in Section 2.3(b)(iii).

        "Estate" means, upon the death of Malone, the estate of Malone, through
its personal representative(s).

        "Excepted Shares" means, subject to the last two sentences of this
definition, that number of Member Shares which, in the aggregate for all
Members, is equal to five percent (5%) of the largest total number (calculated
without duplication) of Member Shares beneficially owned by all Members at any
time during the period from and after the date of this Agreement until this
Agreement shall no longer be in effect. For purposes of determining the total
number of Member Shares beneficially owned by the Member at any time of
determination during such period, the Members shall be deemed to own all Member
Shares actually beneficially owned by them at such time and also to continue to
beneficially own all Member Shares, if any, sold or otherwise disposed of
without violation of this Agreement at any time prior to such time of
determination, so that such number of Member Shares as of any time of
determination shall be calculated as though the Members at all times continued
to beneficially own all Member Shares that they beneficially owned at any time
during such period, without deduction of any Member Shares that were disposed of
at any time during that period and in each case without duplication. In the
event that the Company (i) pays a dividend or distribution on the outstanding
High Vote Stock in shares of High Vote Stock, (ii) subdivides the outstanding
High Vote Stock into a greater number of shares of High Vote Stock,
(iii) combines the outstanding shares of High Vote Stock into a smaller number
of shares of High Vote Stock or (iv) issues by reclassification of or other
change in the High Vote Stock (whether pursuant to a merger or consolidation or
otherwise) any other shares of High Vote Stock, then (A) any such shares of High
Vote Stock received by any Member in exchange for or replacement of the Excepted
Shares shall themselves be Excepted Shares and (B) calculations of the number of
Excepted Shares as of any time pursuant to the first sentence of this definition
shall take appropriate account of such event.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended.

        "Exempt Transfer" means, with respect to any Member Shares of any
Member, any Disposition:

        (i)    pursuant to Section 2.2 hereof;

        (ii)   to another Member;

        (iii)  to a member of the Magness Group;

        (iv)  that is an exchange or conversion of such Member Shares that
occurs by operation of law in connection with a merger or consolidation of the
Company with or into another corporation or a reclassification or similar event,
that has been duly authorized and approved by the required vote of the Board of
Directors and the stockholders of the Company pursuant to its Restated
Certificate of Incorporation and Delaware law; provided, however, that any
shares of capital stock issued in exchange for or in reclassification of such
Member Shares or into which such Member Shares are converted in any such
transaction shall continue to be Member Shares for purposes of this Agreement
unless such transaction resulted in a Change of Control of the Company;

3

--------------------------------------------------------------------------------



        (v)   to a Prospective Purchaser in compliance with subsections (a)
through (e), inclusive, of Section 2.3 hereof;

        (vi)  pursuant to Section 2.3(f) hereof;

        (vii) that is a gift or assignment for no consideration by such Member
(if a natural person) during his life to any one or more of his Related Parties;

        (viii)  that is a transfer to the legal representatives of such Member
(if a natural person) upon his death or adjudication of incompetency or by any
such legal representatives to any Person to whom the transferor could have
transferred such security pursuant to any clause of this definition; or

        (ix)  subject to subsections (a) through (e), inclusive, of Section 2.3
hereof, pursuant to Article IV of the Stockholders Agreement;

        provided, however, that no Disposition pursuant to clause (ii), (vii) or
(viii) shall be an Exempt Transfer unless each Person to whom any such
Disposition is made (unless already such a party and so bound) simultaneously
therewith becomes a party to this Agreement and the Stockholders Agreement and
agrees to be bound hereby and thereby with respect to such Member Shares to the
same extent as such Member.

        "Exercise Date" has the meaning set forth in Section 2.2(b) hereof.

        "Free to Sell Date" has the meaning set forth in Section 2.3(v) hereof.

        "Gross Purchase Price" has the meaning set forth in Section 2.2(c)
hereof.

        "Gross Stock Value" has the meaning set forth in Section 2.2(d) hereof.

        "Group" means either the Malone Group or the Magness Group, as the
context requires.

        "High Vote Stock" means Common Stock of any series that has voting
rights greater than one vote per share. The High Vote Stock is currently
comprised of the Series B TCI Group Common Stock, Series B LMG Common Stock and
Series B Ventures Group Common Stock.

        "Holder" has the meaning set forth in Section 2.2(b) hereof.

        "Holder Election Notice" has the meaning set forth in Section 2.2(d)
hereof.

        "Independent Committee" means a committee of the Board of Directors
consisting of directors other than a Member, any Permitted Transferee, or any
Related Party of any Member or any such Permitted Transferee.

        "Leslie" has the meaning assigned for such term in the introductory
paragraph of this Agreement.

        "Low Vote Stock" means Common Stock of any series that has voting rights
no greater than one vote per share. The Low Vote Stock is currently comprised of
Series A TCI Group Common Stock, Series A LMG Common Stock and Series A Ventures
Group Common Stock.

        "Magness Call Agreement" means the Call Agreement, dated as of the date
hereof, by and among the Company, Malone, Leslie, Gary Magness, Kim Magness, the
Estate of Bob Magness, the Estate of Betsy Magness and certain other holders of
securities of the Company, as it may be amended from time to time.

        "Magness Group" has the meaning assigned to it in the Magness Call
Agreement.

        "Malone" means John C. Malone, a resident of Colorado.

4

--------------------------------------------------------------------------------



        "Malone Group" shall mean (i) each of Malone and Leslie, (ii) each other
Person who is required to become or becomes a party to this Agreement and a
member of the Malone Group pursuant to any provision of this Agreement,
(iii) each other Person who at any time acquires any High Vote Stock in a
transaction or a chain of transactions initiated by another member of the Malone
Group, other than Exempt Transfers (except those described in clauses (ii),
(vii) or (viii) of the definition of "Exempt Transfer" in Section 1.1 hereof)
and (iv) each spouse or other Related Party of any member of the Malone Group,
in each case so long as such Person is or is required to be a party to this
Agreement or such Person or any of its Related Parties is the direct or indirect
Beneficial Owner of any High Vote Stock. Unless Malone (or his estate), the
Company and the Magness Group Representative otherwise agree in writing, no
member of the Magness Group shall be a Member of the Malone Group or a Related
Party of any Member.

        "Member" means any member of the Malone Group.

        "Member Shares" means, with respect to any Member, any and all shares of
High Vote Stock beneficially owned by such Member on the date hereof or of which
beneficial ownership is hereafter acquired by such Member or by any Permitted
Transferee from such Member or from another Permitted Transferee.

        "Net Proceeds" has the meaning set forth in Section 3.2(a) hereof.

        "Offered Shares" has the meaning set forth in Section 2.3(b)(i) hereof.

        "Offering Period" has the meaning set forth in Section 3.2(a) hereof.

        "Offer Notice" has the meaning set forth in Section 2.3(b)(ii) hereof.

        "Permitted Transferee" means, with respect to any Member, a Related
Party of such Member or another Person to whom any of such Member's Member
Shares are transferred, directly or indirectly, in an Exempt Transfer, in each
case if such Person is or is required to become a party to this Agreement or is
or is required to be bound by its terms and for so long as such Person is the
beneficial owner of any Member Shares.

        "Per Share Value", as to any series of High Vote Stock on any relevant
day, means the average of the Current Market Prices of the Low Vote Stock into
which the shares of such series of High Vote Stock are convertible at the option
of the holder for the period of 30 consecutive trading days ending on (i) in the
case of any calculation pursuant to Section 2.2 hereof, the last trading day
prior to the date of Malone's death, (ii) in the case of any calculation of the
Gross Purchase Price for purposes of Section 2.3(b), the last trading day prior
to the date the Offer Notice is given, and (iii) in the case of any
determination pursuant to Section 6.1, the last trading day prior to the date on
which a letter of intent or other documentation for the proposed transaction is
executed, in each case appropriately adjusted to take into account any stock
dividends on the Low Vote Stock, or any stock splits, reclassifications or
combinations of the Low Vote Stock, during the period following the first of
such 30 trading days and ending on the last full trading day immediately
preceding the Closing Date.

        "Person" means any natural person, corporation, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association or other entity.

        "Prohibited Premium" has the meaning set forth in Section 6.1(a) hereof.

        "Prospective Purchaser" has the meaning set forth in Section 2.3(b)(i)
hereof.

        "Public Sale Dollar Amount" has the meaning set forth in Section 3.1(a)
hereof.

        "Public Sale Notice" has the meaning set forth in Section 3.1(a) hereof.

5

--------------------------------------------------------------------------------



        "Qualified Appraiser" means a Person who is nationally recognized as
being qualified and experienced in the appraisal of assets comparable to the
noncash consideration proposed to be given pursuant to the Bona Fide Offer and
shall not be an Affiliate of any party to this Agreement.

        "Qualified Trust" means, with respect to any member of either Group, any
trust that is directly or indirectly controlled solely by one or more members of
such Group and the beneficiaries of which are one or more Related Parties or
Charitable Transferees of one or more of such members, including, without
limitation, any such trust that is so controlled and (i) qualifies under the
Code as a so called "charitable remainder trust," provided that the income
beneficiaries consist solely of one or more Related Parties of such member(s)
and the remainder interest reverts to one or more Charitable Transferees or
(ii) qualifies under the Code as a so-called "charitable lead trust," provided
that the income beneficiaries consist solely of one or more Charitable
Transferees and the remainder interest reverts to either such member(s) or one
or more Related Parties of such member(s).

        "Registration Rights Agreement" has the meaning set forth in
Section 2.2(e) hereof.

        "Registration Statement" has the meaning set forth in Section 3.2(a)
hereof.

        "Related Party" means, with respect to any Member or Permitted
Transferee:

        (i)    the spouse, siblings and lineal descendants (which shall include
a Person adopted before the age of 18) of such Person or any spouse of any such
sibling or lineal descendant;

        (ii)   any Qualified Trust;

        (iii)  a custodian under the Uniform Gifts to Minors Act or similar
fiduciary for the exclusive benefit of such Person's children during their lives
or a Charitable Transferee; or

        (iv)  a corporation, limited liability company, private foundation or
other entity organized under the laws of any state in the United States which is
Controlled by, and all equity, participation, beneficial or similar interests
(and rights to acquire any thereof, contingently or otherwise) of which are
beneficially owned solely by, such Person or such Person and one or more Related
Parties of such Person referred to in clause (i), (ii) or (iii) of this
definition, provided that in any case under clause (i), (ii), (iii) or (iv) the
requisite relationship with such Member or Permitted Transferee described in
such clause is maintained and if, as the result of any completed or proposed
act, transaction or event, any Person who previously was a Related Party of a
Member or a Permitted Transferee ceases to qualify as a Related Party of such
Person or if any shares of High Vote Stock beneficially owned by any such
Related Party are to be distributed or otherwise Disposed of to any Person not
already a party to this Agreement and bound by this Agreement as a Member of the
Malone Group, then simultaneously therewith such Person must become a party to
this agreement and the Stockholders Agreement and agree to be bound hereby and
thereby with respect to such shares as a Member of the Malone Group.

        "Resale Stock" has the meaning set forth in Section 3.1(a) hereof.

        "Sale of the Company" means any transaction which results in a Change in
Control of the Company, specifically excluding, however, any sale of any of the
Member Shares pursuant to the terms of this Agreement.

        "Sales" has the meaning set forth in Section 3.2(a) hereof.

        "Securities Act" means the Securities Act of 1933, as amended.

        "Seller" has the meaning set forth in Section 3.1(a) hereof.

6

--------------------------------------------------------------------------------



        "Series A Common Stock" means, collectively, the Series A TCI Group
Common Stock, Series A LMG Common Stock, and Series A Ventures Group Common
Stock, into which the Series B Common Stock of the corresponding series is
convertible.

        "Series A LMG Common Stock" means the Tele-Communications, Inc. Series A
Liberty Media Group Common Stock.

        "Series A TCI Group Common Stock" means the Tele-Communications, Inc.
Series A TCI Group Common Stock.

        "Series A Ventures Group Common Stock" means the
Tele-Communications, Inc. Series A TCI Ventures Group Common Stock.

        "Series B Common Stock" means, collectively, the Series B TCI Group
Common Stock, Series B LMG Common Stock and Series B Ventures Group Common Stock
set forth in the recitals hereto.

        "Series B TCI Group Common Stock" means the Tele-Communications, Inc.
Series B TCI Group Common Stock.

        "Series B LMG Common Stock" means the Tele-Communications, Inc. Series B
Liberty Media Group Common Stock.

        "Series B Ventures Group Common Stock" means the
Tele-Communications, Inc. Series B TCI Ventures Group Common Stock.

        "Series Purchase Price" has the meaning set forth in Section 2.2(c)
hereof.

        "Series Stock Value" has the meaning set forth in Section 2.2(d) hereof.

        "Settlement Agreement" has the meaning set forth in Section 7.3(b)
hereof.

        "Stockholders Agreement" means the Stockholders' Agreement, dated as of
the date hereof, by and among the Company, Malone, Leslie, Gary Magness, Kim
Magness, the Estate of Bob Magness and the Estate of Betsy Magness, as it may be
amended from time to time.

        "Stock Proceeds Amount" has the meaning set forth in Section 3.1(b)
hereof.

        "Subject Shares" has the meaning set forth in Section 2.2(a) hereof.

        "Subsidiary", when used with respect to the Company, means any
corporation, partnership or other business entity of which an aggregate of 50%
or more of the outstanding capital stock or other securities have ordinary
voting power to elect a majority of the board of directors, managers, trustees
or other controlling persons, or an equivalent controlling interest therein, of
such Person (irrespective of whether, at the time, capital stock or other
securities of any other class or classes of such entity shall have or might have
voting power by reason of the happening of any contingency) is, or of which an
aggregate of 50% or more of the interests in which are, at the time, directly or
indirectly, owned by the Company and/or one or more Subsidiaries of the Company
(irrespective of whether any other Person, by reason of a pledge of capital
stock or other securities or otherwise, shall or might have ownership thereof or
voting power with respect thereto by reason of the happening of any
contingency).

        "Tag-Along Shares" has the meaning set forth in Section 2.3(b)(ii)
hereof.

        "Third Appraiser" has the meaning set forth in Section 2.3(c)(iv)
hereof.

        "Transferor" has the meaning set forth in Section 2.3(b)(i) hereof.

        "Underwriters" has the meaning set forth in Section 3.2(a) hereof.

7

--------------------------------------------------------------------------------



        1.2   TERMS DEFINED IN THE STOCKHOLDERS AGREEMENT. Capitalized terms
used but not defined in this Agreement are intended to have the definitions
assigned to them in the Stockholders Agreement, and such definitions are hereby
incorporated by reference.

        1.3   DEFINITIONS INCLUDE THE SINGULAR AND THE PLURAL. Terms defined in
the singular include the plural and vice versa.

        2.     GRANT OF CALL RIGHT.

        2.1   GRANT. Subject to and on the terms and conditions set forth in
this Agreement, each Member, on behalf of himself, his Permitted Transferees and
his estate, heirs, administrators, executors, other legal representatives,
successors and assigns, hereby grants to the Company the call right, as provided
in Section 2.2 and Section 2.3 of this Agreement, and makes the covenants for
the benefit of the Company set forth herein. In consideration of the grant to it
of the call right and the making of such covenants, the Company shall pay to the
Malone Group, collectively, the aggregate sum of One Hundred Fifty Million
Dollars ($150,000,000), of which One Hundred Million Dollars ($100,000,000)
shall be for the grant of such call right, Twenty-Five Million Dollars
($25,000,000) shall be for the grant of the acceleration feature of such call
right and Twenty-Five Million Dollars ($25,000,000) shall be for the making of
such covenants. Such payment shall be made on or prior to February 9, 1998 in
cash by wire transfer of next day funds to an account designated by Malone. Such
payment shall be allocated among the Members in any manner in which they agree
among themselves. The Company shall be entitled to rely exclusively and
conclusively on information provided by the Malone or the Estate as to any such
allocation or other matters in connection with the exercise of the rights of the
Malone Group and each of its Members under this Agreement and shall not, in any
event, have any liability to any Member as a result of such reliance.

        2.2   CALL RIGHT. (a) Subject to the last sentence upon Malone's death,
the Company shall have the right (the "Call Right"), exercisable by action of
the Independent Committee, to purchase all but not less than all of the shares
of High Vote Stock beneficially owned by each Member at the time of Malone's
death and all but not less than all of the shares of High Vote Stock that are
then beneficially owned by any Permitted Transferee of any Member and which
shares were acquired directly or indirectly from a Member or another Permitted
Transferee of Member Shares in any Exempt Transfer or other transaction except a
sale to a prospective Purchaser in accordance with Section 2.3(b) hereof
(collectively for all Members and Permitted Transferees, the "Subject Shares").
The Company may not exercise its Call Right under this Section 2.2 unless it
concurrently exercises its corresponding call right under the corresponding
provisions of the Magness Call Agreement.

        (b)   The Company may exercise the Call Right, by giving written notice
of such exercise (the "Company Notice") to each Member and each such Permitted
Transferee, if any (collectively, the "Holder"), at any time during the period
commencing on and including the date of Malone's death and ending at the Close
of Business on the 50th day after the date, following Malone's death, on which
any legal action that may be required to confirm the appointment of the personal
representative(s) for the Estate or for the Estate to act through its personal
representative(s) has been completed (such period, the "Call Period"). The date
the Company Notice is given to the Holder is referred to as the "Exercise Date."

        (c)   The total consideration payable to the members of the Malone Group
collectively for all of the Subject Shares (the "Gross Purchase Price") will be
an amount equal to the sum of the amounts determined in accordance with the
following formula for each series of High Vote Stock included in the Subject
Shares: 110% of the product of the Per Share Value for such series as of the
date of Malone's death, multiplied by the number of shares of such series
included in the Subject Shares (such amount, as to each series, the "Series
Purchase Price").

8

--------------------------------------------------------------------------------






In calculating any Series Purchase Price or the Gross Purchase Price, the number
of Subject Shares and the number of shares of any series included in the Subject
Shares shall be calculated without duplication for any shares that may, by
virtue of the definition of "beneficially owned," be deemed to be beneficially
owned by more than one Member.

        (d)   The Gross Purchase Price will be payable in cash or, as to any
series of High Vote Stock included in the Subject Shares, in fully paid and
nonassessable shares of Low Vote Stock of the corresponding series, or any
combination of the foregoing, as the Holder may elect, subject to the rights of
the Company pursuant to Section 3.1, by written notice given to the Company at
least 60 days prior to the Closing Date (the "Holder Election Notice"). The
Holder Election Notice shall specify as to each series of High Vote Stock
included in the Subject Shares, the portion of the Series Purchase Price to be
paid in Low Vote Stock of the corresponding series (such portion, as to each
series of High Vote Stock, being the "Series Stock Value" and as to all series
for which payment in Low Vote Stock has been elected being, in the aggregate,
the "Gross Stock Value"). The Gross Purchase Price less the Gross Stock Value is
herein referred to as the "Closing Date Amount". Subject to the Company's right
to elect to require a public sale in accordance with Section 3, the Closing Date
Amount shall be delivered to the Estate, on behalf of all Members and Permitted
Transferees who held any of the Subject Shares purchased in cash on the Closing
Date.

        (e)   If the Holder has timely elected in accordance with Section 2.2(d)
to receive any portion of the Gross Purchase Price in shares of Low Vote Stock,
the number of shares of any series of Low Vote Stock to be delivered to the
Holder on the Closing Date shall be equal to the quotient obtained by dividing
(i) the Series Stock Value for the corresponding series of High Vote Stock by
(ii) the Per Share Value of such corresponding series of High Vote Stock. The
shares to be so delivered on the Closing Date will not have been registered for
sale under the Securities Act and may not be sold except pursuant to an
effective registration statement or an exemption from the registration
requirements of the Securities Act. The Company will be under no obligation to
register such shares for resale except as otherwise provided in a Registration
Rights Agreement to be entered into by the Company and the Holder on or prior to
the Closing Date pursuant to which the Company shall grant to the Holder
registration rights with respect to such Shares not less favorable to the Holder
than any registration rights heretofore or hereafter granted by the Company to
any Person and otherwise on terms customary for similar agreements (the
"Registration Rights Agreement"). The certificates for the shares of Low Vote
Stock to be delivered to the Holder on the Closing Date shall bear a customary
legend to the foregoing effect, but shall be free of any rights of the Company
hereunder.

        (f)    Amounts payable pursuant to this Agreement in cash shall, unless
otherwise agreed by the Company and the Holder, be paid by wire transfer of next
day funds on or prior to the Closing Date to an account designated in writing by
the Holder at least two (2) Business Days before the Closing Date.

        (g)   In the event that there are multiple Holders at the commencement
of the Call Period, then the provisions of this Section 2.2 and of Section 3
shall be applied to each Holder separately, with the applicable shares of High
Vote Stock beneficially owned by a Holder being the Subject Shares with respect
to such Holder and each Holder being entitled to make an election pursuant to
Section 2.2(d), and to have an election made by the Company with respect to it
pursuant to Section 3.1, without regard to the elections made pursuant to said
Sections by or with respect to the other Holders.

        2.3   ACCELERATION OF CALL RIGHT. (a) During the term of this Agreement,
neither any Member nor any Permitted Transferee shall dispose of any Member
Shares, except in an

9

--------------------------------------------------------------------------------



Exempt Transfer. If any Related Party of any Member to whom such Member
transfers any Member Shares in an Exempt Transfer ceases to be a Related Party
of its transferor and is not then a Related Party of any other Permitted
Transferee, then unless such Person shall either transfer the Member Shares held
by it to a Member, a Permitted Transferee or a Related Party of either or
otherwise agrees to be bound by this Agreement with respect to such Member
Shares such occurrence shall be deemed to be a Disposition of the Member Shares
then held by such Person giving rise to the Company's purchase right unless the
requirements of the proviso in the definition of "Related Party" in Section 1.1
hereof are satisfied.

        (b)   (i) If any Member or any Permitted Transferee (as applicable, the
"Transferor") receives a bona fide written offer (a "Bona Fide Offer") from a
Person who is not an Affiliate of any Member or any Permitted Transferor (a
"Prospective Purchaser") to purchase all or any of the Member Shares
beneficially owned by the Transferor and the Transferor desires to accept the
Bona Fide Offer, then prior to the acceptance of the Bona Fide Offer by the
Transferor, the Call Right shall accelerate as to the Member Shares that are the
subject of the Bona Fide Offer (the "Offered Shares") and the Company may
exercise the Call Right in the manner and to the extent set forth in this
Section 2.3(b).

        (ii)   The Transferor shall give written notice (the "Offer Notice") to
the Company of its receipt of the Bona Fide Offer and desire to accept the same,
which notice shall (A) state the identity of the Prospective Purchaser and, if
the Prospective Purchaser is not its own ultimate parent within the meaning of
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, the
identity of its ultimate parent(s) and (B) set forth all material terms of the
Bona Fide Offer (including the purchase price and the method of payment
thereof). If one or more members of the Magness Group exercise their right
pursuant to the Stockholders Agreement to tag-along on the Bona Fide Offer, the
Transferor shall set forth in the Offer Notice or in a separate written notice
given at any time prior to the Closing Date the names of such exercising
member(s) and the number of shares of High Vote Stock beneficially owned by each
such member that such member has elected to include in the sale to the
Prospective Purchaser pursuant to the Stockholders Agreement (such member's
"Tag-Along Shares"). The Company shall then have the option to exercise the Call
Right as to all but not less than all of the Offered Shares and the Tag-Along
Shares (collectively, the "Combined Offered Shares") at the applicable price
determined in accordance with the following sentence and, subject to the
remaining provisions of this Section 2.3, on the terms of the Bona Fide Offer
(as disclosed in the Offer Notice). The price at which the Combined Offered
Shares may be purchased by the Company shall be the lesser of (x) the price
offered in the Bona Fide Offer and (y) an amount equal to the Gross Purchase
Price, as determined in accordance with Section 2.2, that would be payable if
the Combined Offered Shares were the Subject Shares (such lesser amount being,
the "Company Price"). The Transferor shall enclose with the Offer Notice a true
and complete copy of the Bona Fide Offer and all documents related thereto. In
determining the Company Price, (i) if any portion of the price offered in the
Bona Fide Offer consisted of consideration other than cash, the fair market
value of such non-cash consideration shall be deemed to be equal to the amount
determined by agreement of the Transferor and the Company or, failing such
agreement, as determined in accordance with the procedures as set forth in
Section 2.3(c); and the number of Subject Shares and the number of shares of any
series included in the Subject Shares shall be calculated without duplication
for any shares that may, by virtue of the definition of "beneficially owned," be
deemed to be beneficially owned by more than one Member.

10

--------------------------------------------------------------------------------



        (iii)  The Company shall have the right, exercisable (if so determined
by the Independent Committee) by the written notice (an "Election Notice") given
to the Transferor on or before the Close of Business on the tenth (10th)
Business Day after receipt of the Offer Notice, to exercise the Call Right as to
the Combined Offered Shares and to purchase all but not less than all of the
Combined Offered Shares. If the Company duly delivers an Election Notice for the
Combined Offered Shares in accordance with the foregoing procedure, it shall
(subject to the Company's right to elect to pay a portion of the Company Price
in debt securities in accordance with Section 2.3(b)(iv) and subject to the
Company's right to elect to require a public sale in accordance with
Section 3.1), purchase the Combined Offered Shares for cash, paid by wire
transfer of next day funds on or prior to the Closing Date to an account
designated by the Transferor in writing at least two (2) Business Days before
such date. Notwithstanding the date fixed as the Closing Date in Section 4.1,
the Closing Date for the purchase and sale of the Combined Offered Shares
pursuant to this Section 2.3 shall be subject to extension in accordance with
Section 2.3(c).

        (iv)  In the event that the Company Price is the price offered in the
Bona Fide Offer and any part of the price specified in the Bona Fide Offer is
proposed to be paid in debt securities, the Company may, in its discretion,
elect to pay the equivalent portion of the Company Price through the issuance of
debt securities with substantially similar terms in an amount the fair market
value of which is equal to the fair market value of the equivalent portion of
the debt securities specified in the Offer Notice, in each case as agreed by the
Company and the Transferor or, failing such agreement, as determined in
accordance with the procedures specified in Section 2.3(c), taking into
consideration relevant credit factors relating to the Prospective Purchaser and
the Company and the marketability and liquidity of such debt securities.

        (v)   In the event that (A) no Election Notice has been given by the
tenth (10th) Business Day after receipt of the Offer Notice, or (B) if an
Election Notice is given, the Closing has not occurred by the 61st day after the
Election Notice is given (or such later date as the parties may have scheduled
for the Closing or to which the Closing may have been extended pursuant to
Section 2.3(c), for any reason other than a breach by the Transferor or another
Member or Permitted Transferee of its obligations hereunder (the first to occur
of such events being the "Free to Sell Date"), then each Person included within
the Transferor shall have the right to sell all but not less than all of the
Combined Offered Shares of such Person to the Prospective Purchaser at the price
(or a greater price) and upon the terms (or terms no more favorable to the
Prospective Purchaser) specified in the Offer Notice and, in connection with any
such sale such Person shall not be required to convert any of such Offered
Shares into shares of Low Vote Stock prior to the sale to such Prospective
Purchaser. The right to sell Combined Offered Shares to the Prospective
Purchaser pursuant to this Section 2.3(b)(v) shall expire and the provisions of
this Section 2.3(b) shall be reinstated in the event that the Prospective
Purchaser has not purchased such Combined Offered Shares within ten
(10) Business Days after the Free to Sell Date.

        (c)   (i) If a Bona Fide Offer proposes to pay a portion of the price
for the Offered Shares in consideration other than cash and the Company and the
Transferor have not agreed upon the value thereof (or, in the case of debt
securities, if the Company has elected to pay a portion of the Company Price in
equivalent securities and the Company and the Transferor have not agreed upon
the value of the debt securities the Company proposes to issue) by the Close of
Business on the fifth (5th) Business Day prior to the date otherwise fixed for
the Closing (the "Commencement Date") then the procedures set forth in this
Section 2.3(c) shall

11

--------------------------------------------------------------------------------



be commenced and the Closing Date shall be extended to the fifth (5th) Business
Day following the date on which the fair market value of the noncash
consideration (or Company issued debt securities) has been finally determined
pursuant to this Section 2.3(c).

        (ii)   The Company and the Transferor shall each retain a Qualified
Appraiser and notify the other party of its selection within five (5) Business
Days of the Commencement Date to render the determination required by this
Section 2.3(c). If either party fails to timely select its Qualified Appraiser
then the Qualified Appraiser selected by the other party shall render such
determination. The Company and the Transferor shall each be responsible for the
fees and expenses of the Qualified Appraiser selected by it, unless only one
Qualified Appraiser is selected in which case the Company and the Transferor
shall each bear 50% of such fees and expenses. If a Third Appraiser is selected
pursuant to this Section 2.3(c) the fees and expenses of the Third Appraiser
will be shared equally by the Company and the Transferor.

        (iii)  The Qualified Appraisers selected by the parties shall submit
their respective independent determinations of the fair market value of the
noncash consideration (and, if applicable, Company issued debt securities),
within 15 Business Days after the Commencement Date. If the respective
determinations of such Qualified Appraisers vary by less than ten percent (10%),
the fair market value of the noncash consideration (and, if applicable, Company
issued debt securities) shall be the average of the two determinations.

        (iv)  If such respective determinations vary by ten percent (10%) or
more, the two Appraisers shall promptly designate a third Qualified Appraiser
(the "Third Appraiser"). No party to this Agreement or any Affiliate of any
party to this Agreement or Qualified Appraiser shall, provide any information to
the Third Appraiser as to the determinations of the initial Qualified Appraisers
or otherwise influence the Third Appraiser's determination in any way. The Third
Appraiser shall submit its determination of the fair market value of the noncash
consideration (and, if applicable, Company issued debt securities), within ten
(10) Business Days after the date on which the Third Appraiser is retained. If a
Third Appraiser is retained, the fair market value of the noncash consideration
(and, if applicable, Company issued debt securities) shall equal the average of
the two closest of the three determinations, except that, if the difference
between the highest and middle determinations is no more than 105% and no less
than 95% of the difference between the middle and lowest determinations, then
the fair market value shall equal the middle determination.

        (v)   In determining the fair market value of the noncash consideration
(and, if applicable, the Company issued debt securities), each Qualified
Appraiser retained pursuant to this Section 2.3(c) shall: (i) assume that the
fair market value of the applicable asset is the price at which the asset would
change hands between a willing buyer and a willing seller, neither being under
any compulsion to buy or sell and each having reasonable knowledge of all
relevant facts; (ii) assume that the applicable asset would be sold for cash;
and (iii) use valuation techniques then prevailing in the relevant industry.

        (d)   No voluntary transfers of Member Shares may be made by any Holder
during the Call Period and if the Call Right is exercised, thereafter, except to
the Company pursuant to the Call Right. Accordingly, without limiting the
generality of the foregoing, no voluntary transfer may be made during such
period pursuant to a Bona Fide Offer, notwithstanding the Transferor's
compliance with this Section 2.3 prior to Malone's death.

12

--------------------------------------------------------------------------------



        (e)   If there shall be more than one Transferor in any transaction or
series of related transactions covered by an Offer Notice, and if, to the extent
permitted by this Agreement, the Company pays the Company Price with more than
one form of consideration, then unless otherwise agreed in writing by the
Transferors, each Transferor shall receive on a per share basis substantially
the same combination of consideration.

        (f)    Notwithstanding anything in this Agreement to the contrary, one
or more Members may, at any time and from time to time, sell a number of Member
Shares that in the aggregate for all transfers made pursuant to this subsection
by any or all of the Members is equal to or less than the number of Excepted
Shares. Prior to the consummation of a disposition of any Member Shares in
accordance with this Section 2.3(f), such Member Shares must be converted into
shares of Low Vote Stock of the corresponding series. The number of any Member
Shares disposed of pursuant to this Section 2.3(f) shall be subtracted from the
number of Excepted Shares. Upon the consummation of a disposition of Member
Shares pursuant to this Section 2.3(f), the Member disposing of such Member
Shares shall deliver to the Company a written notice stating the number of
Member Shares so disposed of by such Member and the aggregate number of Excepted
Shares which such Member continues to beneficially own.

        3.     PUBLIC SALE ELECTION.

        3.1   COMPANY ELECTION. (a) Notwithstanding anything in Section 2.2(d)
or Section 2.3(b)(iii) to the contrary, but subject to Section 2.3(e), the
Company shall have the right to pay all or any portion of the Closing Date
Amount or Company Price, as applicable, in shares of Low Vote Stock in
accordance with the following procedures. At least five (5) Business Days prior
to the Closing Date, the Company shall notify (the "Public Sale Notice") the
Holder or each Transferor, as the case may be, as to the portion of the Closing
Date Amount or Company Price, as applicable, to be paid in shares of Low Vote
Stock (the "Public Sale Dollar Amount"). The number of shares of Low Vote Stock
(the "Resale Stock") deliverable to the Underwriters pursuant to Section 3.2
shall be that number of shares which when sold in accordance with Section 3.2
will reasonably be expected to yield aggregate net proceeds collectively to all
the Member(s), Permitted Transferee(s), Members of the Magness Group and other
Persons, if any, participating in the sale (collectively, the "Seller") (after
deduction of underwriting discounts and commissions and assuming the payment by
the Company of all other expenses of registration and sale of the Resale Stock)
of an aggregate amount equal to the Stock Proceeds Amount.

        (b)   The term "Stock Proceeds Amount" shall mean the sum of (i) Public
Sale Dollar Amount, plus (ii) interest on the Public Sale Dollar Amount,
accruing from and including the Closing Date to the date of payment pursuant to
Section 3.2, at a rate equal to the weighted average interest rate applicable as
of the Closing Date to that portion of the consolidated indebtedness of the
Company that bears interest at a floating interest rate.

        (c)   Subject to the foregoing, the decision as to which series of Low
Vote Stock and the number of shares of each such series that will comprise the
Resale Stock shall be made by the Company at its discretion. Such shares shall
be held by the Company on behalf of the Seller pending the Sales, and the
Company shall be authorized to deliver such shares to the Underwriters on such
Seller's behalf prior to the closing of the Sales.

        3.2   PUBLIC SALE. (a) On the Closing Date, the Company shall provide an
effective registration statement (the "Registration Statement") registering
under the Securities Act resales of the Resale Stock deliverable pursuant to
Section 3.1 having a maximum aggregate offering price (net of underwriting fee
and commissions) equal to the Stock Proceeds Amount. Such Resale Stock shall be
sold (at the Company's discretion but in the form of one or more secondary
offerings on behalf of each Seller) under the Registration Statement during the
period of not more

13

--------------------------------------------------------------------------------



than 45 days following the Closing Date as specified by the Company (the
"Offering Period"). The Company may by notice to each Seller at any time shorten
the Offering Period, and in such event, the Offering Period as referred to
herein shall mean such shorter period. All sales (the "Sales") of the Resale
Stock shall be made on behalf of each Seller by underwriters selected by the
Company (the "Underwriters") pursuant to one or more block trades, underwritten
offerings or otherwise, in each case as determined by the Company. The actual
net proceeds from the Sales (after deduction of underwriting discounts and
commissions) are referred to as the "Net Proceeds". The Company shall pay all
expenses of registration and sale of the Resale Stock.

        (b)   On the fifth Business Day following the termination of the
Offering Period, the Company shall deliver to each Seller such Seller's pro rata
portion of the Net Proceeds and if the Net Proceeds are less than the Stock
Proceeds Amount, the difference (the "Difference") shall be paid by the Company
in cash on such date to Sellers on a pro rata basis. The Company may elect to
pay some or all of the Difference prior to such date and in such event the
interest component of the portion of the Difference so paid early shall be
calculated with respect to such earlier payment date. If the Net Proceeds exceed
the Stock Proceeds Amount, the Company may retain the excess.

        (c)   The Company shall indemnify each Seller and the Underwriters in
respect of the Sales to the same extent as the Company would indemnify the
Holder and the Underwriters as provided in the Registration Rights Agreement,
but the Sales shall not be deemed to have been made pursuant to the Registration
Rights Agreement.

        (d)   Each Seller shall be required to cooperate with the Company in
connection with the Registration Statement and the Sales (including, without
limitation, by executing and delivering underwriting and other documents and
instruments, taking actions and providing information) as shall be reasonably
requested by the Company in connection therewith.

        4.     CLOSING MATTERS.

        4.1   CLOSING DATE. The consummation of the purchase and sale of (i) the
Subject Shares following the exercise of the Call Right pursuant to Section 2.2
or (ii) the Combined Offered Shares following the exercise of the Call Right
pursuant to Section 2.3 (in each case, a "Closing") shall be held at 10:00 a.m.
local time on, respectively, (x) the 155th day following the Exercise Date, or
(y) the 60th day following the date the Election Notice is given or (z) such
other date and at such other time as the Holder or the Transferor and the
Company may agree (the date on which any such Closing occurs is referred to
herein as the "Closing Date"). The Closing shall take place at the principal
offices of the Company or at such other place as the Malone or the Estate (as
the case may be) and the Company may agree.

        4.2   CLOSING DELIVERIES. At the Closing, the Company shall pay to the
Member(s) and Permitted Transferee(s), if any, comprising the Seller (i) any
portion of the Closing Date Amount or Company Price, as applicable, that was
required to be paid in cash in the manner provided in Section 2.2(f) or
Section 2.3(b)(iii), as and if applicable, (ii) deliver certificate(s)
registered in the name of each Seller for the number of shares of Low Vote Stock
required to be delivered in payment of the Gross Stock Value portion of the
Gross Purchase Price, and (iii) if the Company has elected to pay any or all of
the Closing Date Amount or Company Price, as applicable, in shares of Low Vote
Stock pursuant to Section 3.1, deliver the Registration Statement conforming to
the requirements of Section 3.2. At the Closing, each of the Member(s) and
Permitted Transferee(s), if any, participating in the sale shall be required, as
a condition to receiving payment, to deliver to the Company (i) a stock
certificate or certificates, duly endorsed for transfer or in blank,
representing such Person's Subject Shares or Combined Offered Shares, as
applicable, (ii) if applicable, copies of Letters Testamentary or other
documentation evidencing the authority of such Person to transfer any of the
Subject Shares that are evidenced by certificates registered in

14

--------------------------------------------------------------------------------






the name of a Person other than such Seller, (iii) a certificate, executed by or
on behalf of such Person, in which such Person represents and warrants to the
Company that such Person has good title to the Subject Shares or Combined
Offered Shares, as applicable, being sold by him, free and clear of any liens,
claims, charges or encumbrances and has the legal authority to consummate such
sale and (iv) such other certificates and documents as the Company may
reasonably request.

        5.     CERTAIN REPRESENTATIONS, WARRANTIES AND COVENANTS.

        5.1   REPRESENTATIONS AND WARRANTIES. Each party hereto hereby
represents and warrants to the other parties as follows (with such
representations and warranties surviving the execution, delivery and performance
of this Agreement):

        (a)   Such party has the legal right and all requisite power and
authority to make and enter into this Agreement and to perform his or its
obligations hereunder and comply with the provisions hereof. If such party is
the Company, the execution, delivery and performance of this Agreement by the
Company has been duly authorized by all necessary action on its part. This
Agreement has been duly executed and delivered by such party and constitutes the
valid and binding obligation of such party enforceable against him or it in
accordance with its terms except as enforcement may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting the rights of creditors
generally and except that the availability of equitable remedies, including
specific performance, is subject to the discretion of the court before which any
proceeding therefor may be brought;

        (b)   The execution, delivery and performance of this Agreement by such
party, and the compliance by such party with the provisions hereof, do not and
will not (with or without notice or lapse of time, or both) conflict with, or
result in any violation of, or default under, or give rise to any right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, any loan or credit agreement, note, bond, mortgage,
indenture, lease or other agreement, instrument, permit, concession, franchise,
license, judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to such party or any of his or its properties or assets, other than
any such conflicts, violations, defaults, or other effects which individually or
in the aggregate do not and will not prevent, restrict or impede such party's
performance of his or its obligations under and compliance with the provisions
of this Agreement. If such party is the Company, the execution, delivery and
performance of and compliance with this Agreement by it do not and will not
contravene its charter, by-laws or other organizational document; and

        (c)   No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental or regulatory authority or any
other person is required by such party in connection with the execution,
delivery or performance of this Agreement by such party, except, with respect to
the exercise of certain rights granted hereunder, in connection with Federal and
state securities laws.

        5.2   GENERAL COVENANTS. (a) In the event that any sale of shares
pursuant to this Agreement would violate any rules or regulations of any
governmental or regulatory agency having jurisdiction or any other material law,
rule, regulation, order, judgment or decree applicable to the parties hereto
(including, with respect to the Company, its subsidiaries or any of the
Company's or such subsidiary's respective properties and assets), then each
party hereto hereby agrees (i) to cooperate with and assist the other in filing
such applications and giving such notices, (ii) to use reasonable efforts to
obtain, and to assist the other in obtaining, such consents, approvals and
waivers, and (iii) to take such other actions, including supplying all
information necessary for any filing, as any affected party may reasonably
request, all as and to the extent necessary or advisable so that the
consummation of such sale will not constitute or result in such a violation.

15

--------------------------------------------------------------------------------



        (b)   Each party hereto hereby further agrees that he or it shall not
take any action or enter into any agreement or arrangement restricting or
limiting his or its ability timely and fully to perform all his or its
obligations under this Agreement.

        6.     STOCKHOLDER'S COVENANT RELATING TO A SALE OF COMPANY.

        6.1   LIMITATION ON SIZE OF PREMIUM. (a) In connection with any proposed
Sale of the Company, each Member agrees not to negotiate for or require as a
term of such transaction or as a condition to his agreement to vote therefor
that either (i) the holders of High Vote Stock receive for such High Vote Stock
or (ii) any Member or any Related Party or Affiliate of any Member receives for
the shares of High Vote Stock or Common Stock beneficially owned by any of them,
consideration the value of which on a per share basis exceeds the value per
share payable to (x) holders of shares of Low Vote Stock into which such High
Vote Stock is convertible or (y) holders of Common Stock other than any Member
or any Related Party or Affiliate of any Member, in either case by more than ten
percent (10%) (a "Prohibited Premium"). For the purposes of computing the
existence of a Prohibited Premium, if any noncash consideration to be received
by any holders of Common Stock in any proposed Sale of the Company is the same
for both (A) (i) the holders of High Vote Stock or (ii) any Member or any
Related Party or Affiliate of any Member, as applicable, and (B) (x) holders of
shares of Low Vote Stock into which such High Vote Stock is convertible or
(y) holders of Common Stock other than any Member or any Related Party or
Affiliate of any Member, as applicable, a Prohibited Premium shall be deemed to
exist if the ratio of such noncash consideration given to the Persons listed in
(A) above exceeds the amount of such noncash consideration given to the Persons
listed in (B) above by more than ten percent (10%). If different forms of
noncash consideration are to be given to the Persons listed in (A) above than to
the Persons listed in (B) above, and there is any disagreement between the
Independent Committee and any such Person as to the value of any such
consideration for the purposes of determining if there is a Prohibited Premium,
then the noncash consideration shall be valued by using the appraisal procedures
set forth in Section 2.3(c).

        (b)   If a proposed Sale of the Company containing a Prohibited Premium
is submitted to the stockholders of the Company for a vote, each Member agrees
that he will vote all of his Member Shares, and any other shares of voting stock
entitled to vote on such proposal beneficially owned by him, against such
proposal.

        7.     MISCELLANEOUS.

        7.1   TERM. This Agreement shall continue in full force and effect until
the first to occur of the following: (i) all of the Member Shares have been
purchased by the Company, (ii) all of the Member Shares have been sold to one or
more Prospective Purchasers in compliance with Section 2.3(b) and (ii) the Call
Right under Section 2.2 has expired unexercised.

        7.2   BINDING EFFECT; ASSIGNABILITY; ENTIRE AGREEMENT; LEGENDS.
(a) Except as expressly provided herein, no party hereto may assign its rights
or delegate its obligations hereunder without the prior written consent of the
other parties hereto, except that the Company may assign its rights and delegate
its obligations without such consent to any successor corporation by operation
of law. Any assignment or delegation in contravention of this Agreement shall be
void and shall not relieve the assigning or delegating party of any obligation
hereunder. This Agreement and all of the provisions hereof shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

        (b)   This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and merges and supersedes
all prior discussions, agreements and understandings of any and every nature
among them with respect to such subject matter. For the sake of certainty, the
parties specifically acknowledge that this

16

--------------------------------------------------------------------------------



Agreement is not intended to merge, supersede or alter the provisions of (i) the
Stockholders Agreement or (ii) any provision of the Agreement, effective as of
January 5, 1998 and titled "AGREEMENT RE: SETTLEMENT OF MAGNESS ESTATE
LITIGATION" among certain parties to such Stockholders' Agreement and certain
other Persons, as it may be amended from time to time (the "Settlement
Agreement"), other than numbered paragraph 10 thereof, or (iii) any separate
agreement, release or instrument granted, entered into or delivered pursuant to
such Settlement Agreement.

        (c)   Except as expressly set forth herein, none of the provisions of
this Agreement shall inure to the benefit of or be enforceable by any Person not
a party hereto.

        (d)   The provisions of Section 6.4 of the Stockholders Agreement are
hereby incorporated by reference, with the same force and effect as if set forth
at this place.

        7.3   AMENDMENTS AND WAIVERS. Subject to Section 7.12 hereof, the
provisions of this Agreement, including the provisions of this sentence, may not
be amended, modified or supplemented, and waivers of or consents to departures
from the provisions hereof may not be given unless approved in writing by the
Company and Malone or the Estate.

        7.4   GOVERNING LAW. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware, regardless of the
laws that might be applicable under principles of conflicts of law.

        7.5   INTERPRETATION. The headings of the sections contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the parties and shall not affect the meaning or interpretation of this
Agreement.

        7.6   NOTICES. All notices, requests, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered personally or mailed, certified or registered mail with
postage prepaid, sent by facsimile transmission (with acknowledgment received),
or by reliable overnight courier service, with acknowledgment of receipt
requested to the intended recipient at: (i) in the case of Malone or any other
member of the Malone Group, to Malone or such member at such address as he may
from time to time specify by written notice to the Company and the Magness Group
Representative, (ii) in the case of the Magness Group Representative or any
member of the Magness Group, to the Magness Group Representative at such address
as he may from time to time specify by written notice to the Company and Malone
(or his estate, heirs or personal representative) and (iii) in the case of the
Company, to it at its principal executive offices or at such changed address as
it may from time to time specify in writing to the Magness Group Representative,
the Company and Malone (or his estate, heirs or personal representative). All
notices and other communications given to a party in accordance with the
provisions of this Agreement shall be deemed to have been given (i) three
Business Days after the same are sent by certified or registered mail, postage
prepaid, return receipt requested, (ii) on the date when delivered by hand,
(iii) on the date sent by facsimile transmission (with acknowledgment received)
unless such day is not a Business Day in which case, the next Business Day
following such day or (iv) one Business Day after the same are sent by a
reliable overnight courier service, with acknowledgment of receipt requested.
Notwithstanding the preceding sentence, notice of change of address shall be
effective only upon actual receipt thereof.

        7.7   NO IMPLIED WAIVERS. No action taken pursuant to this Agreement,
including, without limitation, any investigation by or on behalf of any party,
shall be deemed to constitute a waiver by the party taking such action of
compliance with any representations, warranties, covenants or agreements
contained herein or made pursuant hereto. The waiver by any party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any preceding or succeeding breach and no failure by any party to
exercise any right or

17

--------------------------------------------------------------------------------






privilege hereunder shall be deemed a waiver of such party's rights or
privileges hereunder or shall be deemed a waiver of such party's rights to
exercise the same at any subsequent time or times hereunder.

        7.8   COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to constitute one and the same agreement.

        7.9   FURTHER ASSURANCES. Each party shall cooperate and take such
actions as may be reasonably requested by another party in order to carry out
the provisions and purposes of this Agreement and the transactions contemplated
hereby. If, as a result of any recapitalization, reorganization, merger,
consolidation, share exchange or other transaction or event shares of any
substitute, different or new class or series of High Vote Stock is issued or is
issuable (upon exercise of warrants, options, convertible securities or
otherwise) to any Member, then if and to the extent requested in writing by the
Company, such shares shall be subject to terms as nearly as equivalent as
practicable to the provisions of this Agreement and the Stockholders' Agreement
applicable to such Member.

        7.10 REMEDIES. In the event of a breach or a threatened breach by one
party to this Agreement of its obligations under this Agreement, each other
party, in addition to being entitled to exercise all rights granted by law,
including recovery of damages, shall be deemed to have suffered or be about to
suffer irreparable harm and will be entitled to specific performance of its
rights under this Agreement. The parties agree that the provisions of this
Agreement shall be specifically enforceable, it being agreed by the parties that
the remedy at law, including monetary damages, for breach of such provision will
be inadequate compensation for any loss and that any defense in any action for
specific performance that a remedy at law would be adequate is waived.

        7.11 USE OF CERTAIN WORDS. The use of the words "hereof", "herein",
"hereunder", and words of similar import shall refer to this entire Agreement,
and not to any particular article, section, subsection, clause, or paragraph of
this Agreement, unless the context clearly indicates otherwise. The use in this
Agreement of the masculine, feminine or neither shall be deemed to include a
reference to the others.

        7.12 SEVERABILITY. If any provision of this Agreement or the application
thereof to any Person or circumstance is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to Persons or circumstances other
than those as to which it has been held invalid or unenforceable, shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated thereby, provided, that if any provision hereof or the application
thereof shall be so held to be invalid, void or unenforceable by a court of
competent jurisdiction, then such court may substitute therefor a suitable and
equitable provision in order to carry out, so far as may be valid and
enforceable, the intent and purpose of the invalid, void or unenforceable
provision and, if such court shall fail or decline to do so, the parties shall
negotiate in good faith in an effort to agree upon such a suitable and equitable
provision.

        7.13 CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

        (a)   TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY (I) SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING
IN WILMINGTON, DELAWARE (AND OF ANY APPELLATE COURT TO WHICH AN APPEAL OF ANY
JUDGMENT, ORDER, DECREE OR DECISION OF ANY SUCH COURT MAY BE TAKEN) IN ANY

18

--------------------------------------------------------------------------------



SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
EITHER CALL AGREEMENT OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RENDERED
IN ANY SUCH SUIT, ACTION OR PROCEEDING, (II) WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY SUCH COURT, INCLUDING ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, (III) WAIVES ALL RIGHTS TO
A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING AND (IV) WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS BY ANY MEANS, MANNER OR
METHOD OTHER THAN IN THE MANNER PROVIDED FOR THE GIVING OF NOTICES TO SUCH PARTY
IN SECTION 7.6, AND AGREES THAT ANY PROCESS SERVED UPON SUCH PARTY IN SUCH
MANNER SHALL HAVE THE SAME VALIDITY AND LEGAL FORCE AND EFFECT AS IF SERVED UPON
SUCH PARTY PERSONALLY WITHIN WILMINGTON, DELAWARE.

        (b)   Nothing in this Section shall affect the right of any party to
serve legal process in any other manner permitted by law or affect the right of
any party to bring any action or proceeding against any other party or its
property in the courts of any other jurisdiction. The consents to jurisdiction
set forth in this Section shall not constitute general consents to service of
process in the State of Delaware, shall have no effect for any purpose except as
provided in this Section and shall not be deemed to confer rights on any Person
other than the parties to this Agreement.

        7.14 FACSIMILE SIGNATURES. This Agreement and any other instrument
executed and delivered by any party pursuant to this Agreement may be executed
by facsimile signatures.

        7.15 ATTORNEYS' FEES. In any action or proceeding brought to enforce any
provision of this Agreement, and in any action or proceeding otherwise arising
under or with respect to this Agreement, the prevailing party shall be entitled
to recover reasonable attorneys' fees in addition to any other available remedy.

        7.16 EXPENSES. Except as otherwise expressly provided in this Agreement,
each party will pay its own costs and expenses in connection with the
negotiation, preparation, execution, delivery and performance of this Agreement,
any amendment or supplement to or modification of this Agreement and any and all
other agreements, instruments, certificates and other documents furnished
pursuant hereto or in connection herewith.

[rest of page intentionally left blank]

19

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed, as of the day and year first above written.


 
 
TELE-COMMUNICATIONS, INC.
 
 
By:
 
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
  


--------------------------------------------------------------------------------

JOHN C. MALONE
 
 
  


--------------------------------------------------------------------------------

LESLIE MALONE

20

--------------------------------------------------------------------------------





QuickLinks


CALL AGREEMENT
